      Case 1:19-cv-09357-GHW-SLC Document 43 Filed 06/14/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
RAFAEL ACERO TORRES, et al.,

                                Plaintiffs,

         -v-
                                                            CIVIL ACTION NO.: 19 Civ. 9357 (GHW) (SLC)
JAIRO ENRIQUE SANCHEZ AND DILIA MARGARITA BAEZ,
                                                                                ORDER
                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         This action has been referred to the undersigned to conduct a damages inquest following

the finding by the Honorable Gregory H. Woods that Defendants are liable for each of Plaintiffs’

asserted claims. (ECF Nos. 32–33). In reviewing Plaintiffs’ submissions regarding damages (ECF

Nos. 23–27), the Court has found that several of the exhibits annexed to the Declaration of Kiran

Nasir Gore (ECF No. 26) contain illegible pages.

         Accordingly, by June 18, 2021, Plaintiffs are directed to re-submit legible copies of the

following exhibits: (i) Exhibit 10 (ECF No. 26-17); (ii) Exhibit 13 (ECF No. 26-20); (iii) Exhibit 23 (ECF

No. 26-30); (iv) Exhibit 47 (ECF No. 26-54); (v) Exhibit 92 (ECF No. 26-99); and (vi) Exhibit 112 (ECF

No. 26-119).


Dated:          New York, New York
                June 14, 2021
                                                         SO ORDERED


                                                         _________________________
                                                         SARAH L. CAVE
                                                         United States Magistrate Judge
